DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The previous 112 rejections have been withdrawn in light of Applicant’s amendment.


Response to Amendment

The Examiner contacted Applicant’s representative Bradford Schulz (Reg. 75,006) on March 17, 2021 to inquire whether Applicant would be willing to file a Terminal Disclaimer to over the double patenting rejections.  In a follow up conversation on March 18, 2021, Applicant’s representative stated that he would discuss the issue with the Applicant and file the Terminal Disclaimer if they agreed.

Terminal Disclaimer

The terminal disclaimer filed on March 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,332245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose adjusting a prediction threshold associated with the model based on at least the plurality of vehicle prediction confidence values, as recited by claim 21; receiving an update to the model from the processing device, wherein the updated model includes an adjusted prediction threshold, analyzing the first images using the vehicle identification application comprising the updated vehicle identification model, determining, with the application comprising the updated model, a second identification confidence value of the vehicle based on the first images and comparing the first identification confidence value with the second identification confidence value, as required by claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662